          Case 2:14-cv-00200-MJP Document 222 Filed 12/14/18 Page 1 of 1
                                                                                FILED
                       UNITED STATES COURT OF APPEALS                           DEC 14 2018

                                                                            MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 SUSAN ROUTH; et al.,                               No.    16-35749

                Plaintiffs-Appellants,              D.C. No. 2:14-cv-00200-MJP
                                                    Western District of Washington,
 v.                                                 Seattle

 SEIU HEALTHCARE 775NW; et al.,
                                                    ORDER
                Defendants-Appellees.


         Pursuant to the court’s December 5, 2018, order (docket #79), this matter is
remanded to the district court so it can consider the parties’ class settlement.
Remand is without prejudice to reinstatement of the claims against SEIU 775 in the
event the district court denies approval of the parties’ final class action settlement
agreement. Notice of reinstatement must be filed within 28 days of entry of the
district court order denying approval.
         This order served on the district court shall act as and for the mandate of this
court.

                                          FOR THE COURT:

                                          By: Chris Goelz
                                          Circuit Mediator

12/14/18/cg/mediation




CG/Mediation
